Citation Nr: 0019660	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  94-41 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a disability 
of the lumbar spine, status post laminectomy at L2-3, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to July 1945 
and from July 1948 to July 1964.  His decorations include the 
Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased rating for a status post laminectomy at L2-3.

In an August 1995 rating decision, the RO denied a claim of 
entitlement to service connection for diabetes mellitus.  In 
a March 1999 rating decision, the RO denied service 
connection for left knee arthritis.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
these decisions.  Thus, the Board finds that these issues are 
not presently on appeal.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200, 20.201, 20.202, 20.302 (1999).

In May 1995, the Board notified the veteran that two former 
employees of the Board might have tampered with records 
contained in some veterans' claims files during and after 
June 1988.  The Board advised the veteran that during the 
pendency of a former appeal, which was decided in March 1991, 
his claims folder had been handled by one of these employees.  
The Board informed the veteran, however, that a review had 
not led to any suspicion that his claims folder had been 
tampered with.  An outline of the veteran's rights and 
procedures for additional action were included.  It does not 
appear that the veteran responded to that letter.

The issue of entitlement to an increased evaluation for PTSD 
is addressed in the remand portion of this decision.



FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's status post laminectomy at L2-3 is 
manifested by no more than moderate, recurring attacks 
characterized by moderate limitation of motion in the lumbar 
spine and subjective complaints of pain in the back and lower 
extremities; with no evidence of muscle spasm and no evidence 
of absent ankle jerk attributable to his status post 
laminectomy.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's status post laminectomy at L2-3 have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (1999), 4.124a, Diagnostic Code 
8620 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

  In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Under Diagnostic Code 5293, a 20 percent rating is warranted 
for intervertebral disc syndrome which is moderate with 
recurring attacks.  A 40 percent rating is warranted when the 
intervertebral disc syndrome is severely disabling with 
recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293.

Under Diagnostic Code 8620, which pertains to sciatic 
neuritis, incomplete paralysis warrants a 10 percent rating 
when the disability is mild; 20 percent rating when the 
disability is moderate; 40 percent rating when the disability 
is moderately severe; 60 percent rating when the disability 
is severe, with marked muscular atrophy; and an 80 percent 
rating is warranted when there is complete paralysis of the 
sciatic nerve, with foot drop, no active movement of the 
muscles below the knee, flexion of the knee weakened or lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8620 (1999).

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (1999).  It should 
also be noted that use of descriptive terminology such as 
"mild" or "moderate" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
precedent opinion of the General Counsel of the Secretary of 
VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae. 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), the 
Court found that the provisions of Diagnostic Code 5293 do 
not expressly prohibit a separate neurological rating from 
being assigned in situations in which such a rating is 
warranted.  The Court suggested that manifestations of 
neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
nor overlapping) could be rated under a Diagnostic Code 
different from Diagnostic Code 5293 without violating the VA 
anti-pyramiding regulation, 38 C.F.R. § 4.14.

Factual Background

The record reflects that in May 1944, the veteran was serving 
as a bombardier in Europe when his aircraft was hit with 
ground fire and he was forced to bail out of his plane.  He 
was immediately captured and held as a prisoner of war (POW) 
in Romania until his repatriation in August 1944.  After his 
release, the veteran reported that he had experienced a sore 
back following his jump from his aircraft in May 1944.

In a December 1987 letter, the veteran's private physician, 
Dr. C.B. reported that he had been treating the veteran for a 
back problem.  Dr. C.B. indicated that the veteran had 
undergone a magnetic resonance imaging (MRI) scan and 
myelogram, which showed that he had a lumbar spinal stenosis.  
The veteran then underwent a lumbar laminectomy at the L2-3 
lumbar interspace in December 1986, at which time a loose, 
round fragment of bone was found to be impinging on the 
spinal cord at that level.  Upon Dr. C.B.'s opening of the 
epidural space, this fragment reportedly popped out.  Dr. 
C.B. concluded that this loose fragment was related to an 
injury the veteran experienced to his back when bailed out of 
his aircraft in May 1944. 

During a VA orthopedic examination conducted in March 1988, 
the veteran was diagnosed with a status post lumbar 
laminectomy of the back, with removal of a bony fragment at 
the L2-3 level in the epidural subepidermal space.  The VA 
examiner indicated that the veteran's back had since improved 
but that he was still experiencing some residual left-sided 
weakness over the sciatic nerve distribution of L5-S1.  
["Sciatic" refers to the sciatic nerve; sciatica is used to 
refer to "a syndrome characterized by pain radiating from the 
back into the buttock and into the lower extremity along its 
posterior or lateral aspect, and most commonly caused by 
prolapse of the intervertebral disk; the term is also used to 
refer to pain anywhere along the course of the sciatic 
nerve."  See Ferraro v. Derwinski, 1 Vet. App. 326, 329 
(1991) (citing Dorland's Illustrated Medical Dictionary 1494 
(27th ed. 1988)).]  The VA examiner noted that the veteran 
had experienced no injury to his back other than when he 
parachuted out of a plane in May 1944.

In a May 1988 rating decision, the RO granted service 
connection for a status post laminectomy at L2-3 and assigned 
a 20 percent disability rating.

In October 1993, the veteran filed a claim of entitlement to 
an increased evaluation for his back condition.  He contended 
that his back condition had grown worse, and that both his 
left leg and left knee were being severely affected. 

In February 1994, the veteran was provided with a VA 
neurological examination.  The veteran reported that when 
after he jumped from the plane in 1944, he landed with the 
most force on his foot.  He indicated that since that time, 
he had experienced low back pain on and off.  The veteran 
stated that he experienced good relief from this pain 
following in surgery in 1986, and that his back did not 
currently bother him much.  He reported that now the pain was 
mostly in his left hip and knee.  Upon examination, the VA 
examiner noted that touch was decreased on the medial aspect 
of the left foot and that pinprick was reported to be 
decreased over the left foot to the ankle.  Vibratory 
sensation was decreased at the toes, but the veteran's gait 
was found to be good on his heels, toes, and tandem.  
Peripheral pulses were found to be intact and equal, and no 
vertebral tenderness to percussion was found from the 
cervical to sacral area.  Some tenderness was noted over the 
left buttock and some limitation of flexion was noted in the 
trunk due primarily to left hip pain.  Straight leg raising 
was noted to be negative bilaterally.  The veteran was 
diagnosed with a history of surgery for lumbosacral 
discogenic disease (questionably at L2-3).  The VA examiner 
concluded that the relationship of the pain in the veteran's 
left knee and hip to his lumbosacral discogenic disease was 
unclear, but that he was being referred for an orthopedic 
examination to help clarify that relationship.  
["Discogenic" means "caused by derangement of an 
intervertebral disk."  See Ferraro, 1 Vet. App. at 329 
(citing Dorland's Illustrated Medical Dictionary 480 (27th 
ed. 1988)).]

During a February 1994 VA orthopedic examination, the veteran 
reported that he experienced pain in his back that radiated 
down into his left leg.  He also reported pain in his left 
knee and hip.  The VA examiner noted that the veteran was 
seen by a neurologist to determine the extent to which his 
radiculopathy is part of his back condition.  The veteran was 
diagnosed with a history of back pain radiating down the left 
leg and a left knee examination impressive for degenerative 
joint disease.

In the April 1994 rating decision, the RO denied an increased 
disability rating for the veteran's service-connected 
laminectomy at L2-3 with pain radiating down the left lower 
extremity.  

In February 1995, the veteran was provided with another VA 
neurological examination.  The veteran reported that he had 
experienced improvement in his low back pain following his 
laminectomy in 1986, but that by 1991 he had started to 
experience pain in his left heel, knee, and hip.  The VA 
examiner noted that in 1992, the veteran had started losing 
weight and suffering from excessive urination and thirst, and 
that he had been diagnosed with diabetes mellitus.  Upon 
examination, the VA examiner found that the veteran's lower 
limbs were of good strength proximally and distally, and that 
knee and ankle jerks were absent on both sides.  The VA 
examiner further found that there was stocking hypesthesia to 
touch, and cold up to half below the knees.  The VA examiner 
also found absent vibration sense in the toes, and that both 
heel-knee tests and tandem gait were fairly well performed.  
The VA examiner diagnosed the veteran with mild residual 
lumbosacral root irritation and mild diabetic areflexia and 
stocking sensory neuropathy.

In an April 1996 letter, the veteran reported that the 
injuries he suffered in service had been exacerbated by the 
passage of time and by his insulin dependent diabetes.  He 
contended that he was entitled to an increased disability 
rating based on the severity of his service-connected back 
problems.

In March 1997, the veteran underwent a VA peripheral nerves 
examination.  The VA examiner noted a history of mild low 
back pain with constant pain in the left hip, knee, and ankle 
since the early 1990's.  A history of diabetes since 1992 was 
also noted.  The VA examiner observed that the veteran's 
lower limbs appeared to be of good equal strength proximally 
and distally.  Knee and ankle jerks were noted to be absent 
on both sides, and no sensory impairment was found.  
Lumbosacral flexion was noted to be mildly painful at 90 
degrees and straight leg raising was noted to be painful only 
at 90 degrees of hip flexion on the left side.  The VA 
examiner diagnosed the veteran with mild residual lumbosacral 
spondylosis and mild left root nerve irritation, and 
presumably diabetic neuropathic areflexia.

In March 1997, the veteran also underwent a VA physical 
examination specifically to determine the extent of any 
functional loss due to pain or other symptoms related to the 
veteran's low back disability.  See DeLuca, 8 Vet. App. at 
205.  Following examination, the VA examiner noted that it 
was difficult to objectively evaluate the DeLuca factors 
without willing cooperation and full participation from the 
patient.  The VA examiner indicated that when present, 
secondary gain issues always cloud the findings.  The VA 
examiner concluded that "as best as [I] can judge" from the 
examination, there was no clinical evidence of loss of 
excursion (range of motion) or coordination for functional 
purposes.  The VA examiner further concluded that there did 
seem to be some loss of strength, speed, and endurance, but 
that the presence of diabetes mellitus was probably 
contributing to these losses.

In August 1998, the veteran was provided with another VA 
neurological examination.  The veteran reported that he 
experienced low back pain that fluctuated during the day but 
was present almost every day.  He indicated that when it was 
present, the pain was located in the lower back on both sides 
and did not radiate.  The veteran reported that he has 
experienced some numbness on the bottom of his left foot for 
several years as well as some numbness under the front part 
of his right foot.  

Upon examination, the VA examiner found that range of motion 
was decreased but that the veteran was able to almost touch 
the floor with his fingers.  The VA examiner further found 
that the veteran walked with a normal gait and was able to 
walk on his toes and heels.  Lumbar lordosis was noted to be 
flattened and lumbosacral spine mobility was noted to be only 
moderately reduced.  Sensation to vibration was found to be 
diminished over both feet but sensation to touch was found to 
be okay.  The VA examiner observed significant hamstring 
tightness on both sides, but that there was no pain on either 
extreme hip flexion or knee flexion.  Some moderate 
tenderness was detected on the posterior part of the left 
iliac crest.  X-rays of the lumbar spine from the veteran's 
February 1994 were found to revealed evidence of a 
laminectomy at L3 and disc space narrowing at L2-3 and L4-5.  
Mild spur formation was also found at L4-5 and mild anterior 
subluxation at L4-5.  The VA examiner determined that the 
veteran had some generalized weakness and generalized 
diminution of endurance in his back, but that these were 
compatible with his age and the presence of diabetes 
mellitus.  Coordination was found to be normal.  The VA 
examiner diagnosed the veteran with chronic low back pain due 
to degenerative joint disease and chronic left knee pain due 
to degenerative joint disease.


Analysis

Preliminary matters: well-groundedness, duty to assist, 
standard of proof

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107.  In the instant case, there is ample 
medical and other evidence of record, the veteran has been 
provided with several recent VA examinations, and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, the Board concludes that no further development 
is required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In a Written Brief Presentation submitted in February 2000, 
the veteran's accredited representative asserted that the 
veteran's most recent VA physical examination in September 
1998 was inadequate for rating purposes.  Specifically, the 
representative contended that the VA examiner failed to give 
adequate consideration to whether the veteran experienced any 
additional functional loss due to pain or other symptoms as 
required by the Court in DeLuca, 8 Vet. App. at 204-207.  See 
38 C.F.R. §§ 4.40, 4.45.  

The Board has reviewed the medical report in question and 
found it to be more than sufficient for helping to resolve 
the issue at hand.  While the VA examiner perhaps did not 
address all of the precise language set forth in 38 C.F.R. 
§§ 4.40 and 4.45, the Board believes that the information 
contained in this report provides a sufficient basis on which 
to address the concerns set forth in Deluca.  Furthermore, 
the Board notes that throughout the past several years, as 
described in detail above, the veteran has been provided with 
numerous VA physical examinations in which other examiners 
have also addressed many of the concerns set forth in Deluca.  
In particular, the Board notes that in March 1997, the 
veteran underwent a VA physical examination for the exclusive 
purpose of addressing the degree of functional loss he 
experienced due to pain and other symptoms.  

Therefore, in light of the numerous VA physical examinations 
that have already been provided, as well as the ample medical 
and other evidence also of record in this case, the Board 
believes that a complete and accurate picture of the current 
level of the veteran's service-connected disability has been 
obtained, including the present degree of functional loss 
experienced due to pain and other symptoms as set forth in 
38 C.F.R. §§ 4.40 and 4.45.  Consequently, the Board finds 
that a remand of this case for the purpose of providing 
another VA physical examination simply to obtain information 
which has already been provided would serve no useful purpose 
and would only impose unnecessary delay.  See 38 U.S.C. 
§ 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104 (West 1991).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 


Discussion

The veteran's service-connected low back disorder is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for moderate, recurring attacks 
of symptoms compatible with sciatic neuropathy.  The veteran 
essentially contends that he has experienced increasing pain 
and other symptoms in his left lower extremity, which he 
asserts are attributable to his low back condition.

After reviewing the record, and for the reasons and bases 
stated below, the Board finds that a 20 percent rating is 
warranted under Diagnostic Code 5293 for the veteran's status 
post lumbar laminectomy at L2-3.  The Board further finds 
that the preponderance of the evidence is against an 
increased rating of 40 percent, the next highest rating 
available under this code, as the objective medical evidence 
does not demonstrate that the veteran suffers from severe, 
recurring attacks with only intermittent relief.

In arriving at its conclusion, the Board has taken into 
consideration all of the evidence of record as well as the 
contentions of the veteran and his representative.  In 
particular, the Board has considered the veteran's consistent 
reports of increasing pain and numbness in his left lower 
extremity.  However, the Board found the most probative 
evidence of record to be the reports of the veteran's recent 
VA physical and neurological examinations, which consistently 
revealed the veteran's low back condition to be manifested by 
no more than moderate, recurring symptoms compatible with 
sciatic neuropathy.  

In particular, the Board notes that although some 
diminishment in sensation has been noted in the veteran's 
lower extremities, repeated VA physical examination has been 
consistently negative for any evidence of muscle spasm in 
either the veteran's low back or lower extremities.  
Additionally, VA examiners have repeatedly found that the 
veteran walked with a normal gait and that he possessed good 
strength in both lower extremities.  Furthermore, although 
several VA examiners have noted that the veteran exhibited 
some decreased range of motion in his low back, the August 
1998 VA examiner specifically found that the veteran's 
mobility in his lower spine was only moderately reduced.  The 
Board notes that it also found the opinion of the March 1997 
VA neurological examiner to be particularly probative in this 
case, as he specifically determined that the veteran 
experienced only "mild" left root nerve irritation as a 
residual to his service-connected laminectomy.  The Board 
believes that this evidence is consistent with a disability 
rating of no more than 20 percent under Diagnostic Code 5293 
for moderate, recurring attacks.

The Board recognizes that several VA examiners found that the 
veteran was absent both ankle and knee jerk on physical 
examination.  Absent ankle jerk is specifically listed among 
the criteria for a 60 percent disability rating under 
Diagnostic Code 5293.  However, in this instance, both the 
February 1995 and March 1997 VA examiners determined that the 
veteran's areflexia was attributable to his non service 
connected diabetes mellitus, rather than to his service-
connected low back disorder. [The Board notes that service 
connection for diabetes mellitus was denied in an unappealed 
August 1995 RO rating decision.]  Thus, the Board finds that 
the competent medical evidence of record demonstrates that 
the veteran's absence of ankle jerk is due to his diabetes 
mellitus rather than to his service-connected status post 
laminectomy at L2-3.

In summary, the Board finds the competent and probative 
evidence demonstrates that the veteran's service-connected 
status post laminectomy at L2-3 is manifested by no more than 
moderate limitation of motion in the lumbar spine with no 
evidence of muscle spasm in either the low back or lower 
extremities.  Furthermore, although absent ankle jerk has 
been noted on examination, the competent and probative 
evidence of records demonstrates that this is due to the 
veteran's diabetes mellitus rather than to his service-
connected status post laminectomy at L2-3.  Thus, the Board 
finds that the preponderance of the evidence is against an 
increased disability rating of 40 percent under Diagnostic 
Code 5293 for severely disabling and recurring attacks with 
intermittent relief.


The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  Specifically, the 
Board has considered whether a separate disability rating 
would be appropriate under Diagnostic Code 8620, which 
pertains to sciatic neuritis.  See Esteban and Bierman, 
supra.

After reviewing the record, the Board finds that a separate 
disability rating is not warranted under Diagnostic Code 
8620, as the objective medical evidence does not demonstrate 
that the veteran suffers from a separate disability distinct 
from his degenerative disc disease. The record shows that the 
veteran was diagnosed in 1988 with some residual left-sided 
weakness over the sciatic nerve distribution at L5-S1 
following his 1986 laminectomy, and that he has consistently 
complained of pain and numbing in his left lower extremity 
since 1992.  However, VA neurological examination has 
consistently revealed peripheral pulses to be normal with no 
indication of muscle atrophy and no evidence of tenderness.  
Although some loss of sensation has been noted in the 
veteran's lower extremities, he was diagnosed by both the 
February 1995 and March 1997 VA neurological examiners with 
only mild lumbosacral nerve root irritation residual to his 
laminectomy.  Therefore, the Board concludes that while the 
veteran may experience symptoms compatible with sciatic 
neuropathy as is contemplated by his 20 percent disability 
rating under Diagnostic Code 5293, he does not suffer from 
additional neurological deficiency so as to warrant a 
separate disability rating under Diagnostic Code 8620.  Thus, 
the Board finds that to grant a separate disability rating 
under Diagnostic Code 8620 in this case would violate the VA 
anti- pyramiding regulation, 38 C.F.R. § 4.14.  See Bierman, 
6 Vet. App. at 129-132; see also Esteban, 6 Vet. App. at 262.

The Board has considered whether a disability rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999), which pertains to limitation of motion of the lumbar 
spine.  In light of the August 1998 VA examiner's diagnosis 
of degenerative joint disease of the lumbar spine, the Board 
has also considered the potential application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999), pertinent to arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, which in this 
instance is Diagnostic Code 5292.

However, as noted above, a precedent opinion of the General 
Counsel held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  The Board is bound by this opinion under 38 
U.S.C.A. § 7104(c) (West 1991).  Thus, evaluation of such 
symptomatology under Diagnostic Codes 5003 or 5292 in 
addition to evaluation under Diagnostic Code 5293 would 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  
38 C.F.R. § 4.14; see Esteban, 6 Vet. App. at 261-62.  

The Board has considered as an alternative whether a 
disability rating higher than the 20 percent assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 would be warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5292.  See 
Schafrath, 1 Vet. App. at 592-593.  However, as discussed in 
detail above, the competent and probative evidence of record 
demonstrates that the veteran's low back disorder is 
manifested by no more than "moderate" limitation of motion 
in the lumbar spine, which warrants a 20 percent disability 
rating under Diagnostic Code 5292.  Thus, an alternative 
rating based on limitation of motion would not afford the 
veteran a higher rating.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  In this instance, the Board 
finds that the veteran has not demonstrated any additional 
significant functional loss due to his service-connected low 
back disorder so as to warrant an increased evaluation based 
on 38 C.F.R. §§ 4.40 and 4.45.  In this regard, the Board 
found the most probative evidence of record to be the report 
of the veteran's March 1997 and August 1998 VA examinations.  
While the August 1998 VA examiner noted that the veteran did 
experience some weakness and diminution in endurance, the 
examiner specifically found that this was consistent with 
both the veteran's age and the presence of diabetes mellitus.  
The Board believes that this conclusion is consistent with 
the findings of the March 1997 VA examiner, who also 
determined that the veteran exhibited evidence of weakness 
and loss of endurance but that his diabetes mellitus had 
probably contributed to these losses.  Furthermore, the Board 
notes that repeated VA physical examination has been 
consistently negative for any evidence of fatigability or 
abnormal movement, and that both the March 1997 and August 
1998 VA examiner specifically found that there was no 
evidence of incoordination.  The Board is of course cognizant 
that the veteran experiences some limitation of motion 
accompanied by pain due to his service-connected low back 
disorder.  However, the evaluation of 20 percent currently 
assigned to the veteran's disability specifically 
contemplates limitation of motion and pain.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence of record 
is against the assignment of a rating in excess of the 20 
percent already assigned for the veteran's status post 
laminectomy at L2-3 under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The benefit sought on appeal is accordingly denied.

In closing, the Board wishes to note that it is very much 
aware of the sacrifices the veteran made in the service of 
his country in World War II.  The Board is also aware that 
the veteran's resulting low back disability has left him 
physically impaired as a result.  However, the veteran's 
presently assigned 20 percent total disability rating is a 
recognition of this impairment.  As noted above, the 
preponderance of competent and probative evidence in this 
case does not demonstrate that the veteran's service-
connected disability is of such severity as to warrant a 
higher rating.


ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's service-connected status post laminectomy at L2-3 
is denied.


REMAND

In a November 1999 rating decision, the RO granted an 
increased evaluation of 30 percent for the veteran's service-
connected PTSD.  Thereafter, in a statement submitted in 
December 1999, the veteran expressed disagreement with the 
disability rating assigned, specifically contending that his 
PTSD was more severe than was contemplated by a 30 percent 
disability rating.  To this point, the record does not 
reflect that the RO has issued a Statement of the Case as 
required under 38 C.F.R. § 19.26 (1999).  See also 38 C.F.R. 
§ 19.29 (1999).  The filing of a notice of disagreement 
initiates the appeal process and the failure of the RO to 
issue a Statement of the Case is a procedural defect 
requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Accordingly, this claim is remanded for the following action:

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to an increased evaluation for PTSD.  The 
veteran should be afforded the 
opportunity to perfect a timely 
substantive appeal (VA Form 9) as to that 
issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals




 

